Opinión disidente en parte del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 20 de enero de 1977
Con el debido respeto para otros criterios, paso a exponer el mío. Este es un caso de considerable interés público porque sus consecuencias trascienden los hechos específicos que lo motivaron. Creo que tiene que ver con mucho más que si una ley en particular es constitucional o no. Creo que tiene que ver con los fines o propósitos para los cuales existe el Estado, *461con si es posible la vida pacífica y civilizada del hombre mo-derno en las grandes ciudades y con lo que la Constitución de Puerto Rico tiene que decir sobre el particular.
Por eso estimo que en la consideración del mismo debe irse a la médula del asunto. Para ello es necesario que nos diri-jamos a ciertos conceptos fundamentales comprendidos en la letra y en el espíritu de nuestra Constitución.
El arte de gobernar, además de consistir de dirigir, edu-car y administrar, consiste en gran medida en el ajuste pon-derado de intereses en conflicto. Más adelante examinaremos y compararemos los intereses en conflicto en este caso.
Se gobierna — en los países en que como el nuestro tienen el tipo de gobierno presidencial y de separación de poderes— desde las Casas de Gobierno, desde los Cuerpos Legislativos y, en apreciable medida, también desde los Tribunales Supremos.(1) Precisamente un ejemplo de esto último lo constituye *462la opinión mayoritaria en este caso, mediante la cual se le niega a la Asamblea Legislativa de Puerto Rico la facultad de legislar que expresamente le confiere la segunda oración de la Sec. 18 del Art. II de la Constitución.
Veamos lo que dice la Constitución sobre el asunto que nos ocupa. La Sec. 18 del Art. II — que es la sección clave en este caso — consta de dos oraciones. Tal parece que se le ha dado mucha importancia a la primera de esas dos oraciones y muy poca o ninguna a la segunda. Como trataré de demos-trar, hay que prestarle igual atención a ambas. Dice verbatim dicha Sec. 18:
“A fin de asegurar el derecho a organizarse y a negociar colectivamente, los trabajadores de empresas, negocios y pa-tronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán, en sus relaciones directas con sus propios patronos, el derecho a la huelga, a establecer piquetes y a llevar a cabo otras activida-des concertadas legales.
Nada de lo contenido en esta sección menoscabará la facul-tad de la Asamblea Legislativa de aprobar leyes para casos de grave emergencia cuando estén claramente en peligro la salud o la seguridad públicas, o los servicios públicos esenciales.” (Bastardillas nuestras.)
Salta a la vista del propio texto constitucional que el de-recho a la huelga que dicha sección confiere a los empleados de agencias públicas no es un derecho absoluto. No puede serlo. Está limitado por realidades tales como las “graves emergencias” que ponen en peligro “la salud o la seguridad pública” o “los servicios públicos esenciales.” Limitaciones indispensables éstas. Más adelante volveremos sobre esto.
Examinemos, aunque sea en términos generales, los hechos del caso, pues se trata de una opinión judicial sobre un caso concreto y no de un ejercicio académico formu-lado en el vacío. Como los hechos no fueron controvertidos la expresión que de los mismos nos llega a través de los autos *463es lacónica, pero si se absorben con cuidado pueden dar una idea de su significado y de su impacto.
La Autoridad de Acueductos y Alcantarillados es un or-ganismo público del pueblo de Puerto Rico cuya función es recoger, tratar y servir agua potable a tres millones de habi-tantes de este país para sus infinitos usos en el hogar, los hospitales, la escuela, el comercio, la industria y un sinnú-mero de otros usos públicos y privados.
La Unión demandada declaró una huelga contra la Auto-ridad de Acueductos en octubre de 1974. Los empleados huel-guistas incluían los de oficina, los de campo y operación y los de mantenimiento de los sistemas de acueductos y de alcanta-rillados sanitarios en todo el país.
Los empleados de operación y mantenimiento son respon-sables del funcionamiento de las 48 plantas de filtración que tiene la Autoridad en la Isla y en las cuales se trata el agua para consumo humano. Dichos empleados son también nece-sarios para el funcionamiento de las 91 plantas de trata-miento de aguas negras. También son necesarios para la ope-ración de las bombas utilizadas para la distribución del agua potable y para la operación de las bombas que disponen de las aguas negras.
El costo de las mencionadas 48 plantas de filtración fluc-túa entre $1,000,000 y $10,000,000 cada una, a precios de antes, y el de las 91 plantas de tratamiento de aguas negras es de aproximadamente $5,000,000 cada una. Si esas plantas, las de filtración así como las de tratamiento, no se atienden adecuadamente se deterioran y sufren daños cuantiosísimos. También su falta de atención afecta inmediatamente la cali-dad del agua, poniendo así en peligro real y efectivamente la salud pública.
Además de las muchas consecuencias desastrosas directas que puede producir en el país la falta de agua potable se pro-ducen también muchas y graves consecuencias indirectas. Para dar un solo ejemplo: la Autoridad de Acueductos suple *464a la Autoridad de las Fuentes Fluviales grandes cantidades de aguas limpias que ésta necesita para la generación de vapor en sus plantas termoeléctricas de Palo Seco y Puerto Nuevo, las cuales generan un alto porciento de la energía eléctrica que se consume en Puerto Rico. La falta de agua puede paralizar esas plantas generadoras en cuestión de horas.
La resolución del Tribunal Superior menciona también otros perjuicios que se deducen de la paralización de las operaciones de la Autoridad de Acueductos. Al no haber agua no pueden controlarse los incendios poniéndose así en peligro vidas y propiedades. Si no se tratan las aguas negras se pueden producir epidemias. Cuando cesa el abastecimiento de agua en una gran ciudad, como lo es el Area Metropolitana de San Juan con su millón de habitantes, se crean serios problemas sanitarios en los hogares, restaurantes, hoteles, hospitales y escuelas y se paralizan industrias y negocios.
Este caso que nos ocupa fue notorio por la destrucción de propiedad y tuberías de la Autoridad de Acueductos, lo cual dejó sin agua a varios sectores del Area Metropolitana de San Juan. El tribunal de instancia concluyó que “desde que se decretó la huelga ha estado ocurriendo una incidencia ex-traordinaria de averías anormales efectuadas sobre tuberías de conducto de agua y otras propiedades de la parte deman-dante que consideramos de naturaleza maliciosa.” Ese eufe-mismo lo que quiere decir es sabotaje.
El Estado es la organización con que cuenta la sociedad para llevar a cabo unos fines públicos que no pueden ser rea-lizados por las personas particulares. Mantener el orden para hacer posible la vida en sociedad y para propiciar el desarro-llo físico, intelectual y moral de los seres humanos es el pro-pósito primordial del Estado. Prácticamente todos los pen-sadores que se han ocupado de la naturaleza y de los fines del *465Estado, desde Aristóteles hasta nuestros días, así lo han re-conocido. (2)
La existencia del orden es requisito indispensable y bási-co de toda sociedad humana. Hay otros propósitos deseables que incumbe a los Estados llevar a cabo pero la realización de ninguno de ellos es posible si no existe un orden razonable en la sociedad. Tan indispensable es una medida razonable de orden público y de seguridad personal, que es un hecho histó-rico que los pueblos han preferido tolerar a un gobernante absoluto a sufrir la anarquía, el desorden y la inseguridad colectiva o individual.
Desde luego, como hemos dicho antes, no favorecemos ni el orden sin libertad ni la libertad sin orden. (3) Favorecemos la libertad ejercida dentro del marco de las leyes y de la Constitución, que después de todo es la única libertad posible en las sociedades humanas. Igualmente favorecemos un go-bierno que de igual manera opere dentro de la ley y la Cons-titución.
Expuestos los hechos y las anteriores premisas generales que sirven de marco a este caso, veamos ahora concrétamente los intereses en conflicto en el mismo. De una parte está la Unión demandada, la cual consta de aproximadamente 2900 miembros. De la otra parte están los tres millones de habi-tantes de Puerto Rico para los cuales es indispensable el agua potable que produce la Autoridad de Acueductos.
*466Si se tiene en cuenta que una decisión de ir o no a la huel-ga, con los resultados antes dichos, se toma con frecuencia en una asamblea a la cual concurren dos o tres centenares de empleados resulta más visible la falta de proporción y de balance entre el poder de ese reducido número de personas— que no son representantes electos de la población — y los tres millones de seres humanos que sufren las consecuencias.
Una Constitución democrática como la que interpretamos, que declara que el sistema democrático es fundamental para la vida de la comunidad puertorriqueña; que entiende que dicho sistema es aquel donde la fuente del poder es la volun-tad del pueblo; que considera como factor determinante en nuestra vida la fidelidad a los valores morales del ser humano por encima de los intereses económicos, (4) difícilmente puede tener como propósito que una asamblea no electa como la antes mencionada pueda ejercer tan gran poder en forma ab-soluta sobre todo el país.
Ante la realidad de los graves perjuicios que ocasiona de-jar al país sin agua potable y del reducido número de perso-nas que podría tomar esa decisión, no es sorprendente que el derecho a la huelga que confiere la antes citada Sec. 18 no sea absoluto. La propia Comisión de la Carta de Derechos de la Convención Constituyente, al discutir en su Informe el derecho a la huelga se expresó como sigue: *467cial que a todos: obreros, patronos y público, perjudica; y que a todos: obreros, patronos y público, urge resolver. . . .”(5)
*466“Ciertamente no se ha pretendido reclamar y menos esta-blecer el derecho a la huelga sin límite o sin reglamentación. En primer término, el derecho constitucional aquí fijado no se extiende ni a huelgas de simpatía ni a actividades concertadas de carácter ilegal ni a actuaciones en violación de los conve-nios. . ..
En la teoría democrática el conflicto obrero-patronal no es un desiderátum. El desiderátum es la armonía, la cooperación, la más abundante producción como resultado de la justicia social. Dentro de los principios de la convivencia democrática el conflicto obrero-patronal, cuando surge, es un problema so-
*467Aunque el derecho a la huelga es sin duda un valor muy importante en nuestra moderna sociedad industrial forzoso es reconocer que hay otros valores más importantes que ese. La industria y los sindicatos existen para el servicio del hombre y no a la inversa. La vida buena, social, humanizada y pacífica y la tranquilidad espiritual que dicha vida puede producir es un valor superior al derecho a la huelga, no em-pece lo importante y necesario que a veces puede ser este último derecho mencionado.
En cuanto a la ley específica que se cuestiona en este caso, la Ley Núm. 142 de 30 de junio de 1961, 29 L.P.R.A. see. 481 y ss., no creo que plantea problema de igual protección de las leyes por el hecho de que se haya atendido en primer lugar el problema de Acueductos y no los demás posibles problemas huelgarios de otras agencias públicas. En materia de igual protección de las leyes el Poder Legislativo no viene obligado a dirigirse a todos los problemas públicos a la vez — lo cual además sería imposible — sino que puede dirigirse a unos pri-mero y a otros después. La prioridad en atender a unos u otros es una cuestión de política pública que corresponde a la Asamblea Legislativa decidir. (6) No puede dudarse de que el abastecimiento de agua potable a un país urbano, industrial y sobrepoblado como el nuestro tiene una primerísima priori-dad.
Unas palabras sobre los factores que usualmente se ofre-cen como criterios para determinar si un organismo público *468funciona como tal o como una empresa privada. Se mencio-nan, entre otros, los siguientes: si dicho organismo o agencia pública puede tomar dinero a préstamo o no; si tiene autono-mía administrativa; si puede demandar y ser demandado; si tiene fondos propios separados de los del Fondo General; si puede comprar, administrar y vender propiedades; si su es-tructura legal (generalmente de tipo corporativo) y sus po-deres se asemejan a los de las empresas privadas; si está exenta por ley de ciertos controles tradicionales tales como Ley de Personal, Negociado del Presupuesto y Departamento de Hacienda, aunque tengan los controles internos suyos propios — tesorero, contralor, Junta de Directores, etc.
La realidad es que casi todas esas características se le confirieron a las agencias y corporaciones públicas, aquí y fuera de Puerto Rico, para darles flexibilidad de operación. Fueron medidas de conveniencia práctica para habilitar a esas agencias para que pudiesen trabajar rápida y eficaz-mente sobre los problemas sociales y económicos que planteó la gran crisis económica de los años 30. (7) También la forma corporativa pública hacía posible tomar dinero prestado (“emisión de bonos”) para fines públicos, supleiñentando así el entonces escaso Fondo General.(8) Se trataba y se trata de servicio público en el amplio sentido de la frase. Al co-mienzo de la administración del Presidente Franklin D. Roosevelt se creó un número de esas agencias en los Estados Unidos y lo mismo se hizo en Puerto Rico en los años cua-renta.
Para concluir si se trata de un servicio público o no, no *469son las fórmulas antes mencionadas las determinantes. Esas, como vimos, son fórmulas de táctica. Lo realmente impor-tante es el propósito para el cual existe y funciona la agencia y quien la posee. ¿La posee el público o unos dueños privados? ¿Opera con fines de lucro, como los negocios privados, o con fines de servicio público? Demás está decir que las agencias públicas, incluyendo las que suplen servicios esenciales como los de agua, fuerza eléctrica y otros, no operan, ni deben operar, con fines de lucro sino para dar un servicio público eficiente al menor costo posible.
Deseo añadir que no podemos interpretar la Constitución únicamente a base de unos debates que tuvieron lugar antes de que la Constitución naciera. Ya hay un cuarto de siglo de experiencia bajo la Constitución y esa experiencia vale tanto o más que las escaramuzas verbales preconstitucionales.
Una última preocupación mía sobre este caso. Es de cono-cimiento general en el campo del derecho, que los Tribunales no declaran leyes inconstitucionales a menos que sea necesa-rio o inevitable. Entiendo que en el caso de autos no era necesario declarar inconstitucional la antes citada Ley Núm. 142 porque la decisión del Tribunal confirma la resolución apelada. La apelación y la revisión se dan contra la decisión y no contra sus fundamentos. La mesura debe caracterizar el empleo de las declaraciones de anticonstitucionalidad cuando hay disponibles otras soluciones para el problema bajo examen.
Regresando a los términos utilizados por la propia Cons-titución, en su Sec. 18 antes citada, no debe haber duda de que la Autoridad de Acueductos es una agencia pública, de que presta un servicio público esencial y de que el cese de sus operaciones pone en peligro la salud pública y constituye una grave emergencia. Entiendo que ejerciendo la facultad para legislar para estos casos que la propia Constitución le confirió — por claras razones de orden público — a la Asamblea *470Legislativa dicha Asamblea tenía y tiene facultad para apro-bar una ley como la Ley Núm. 142 antes mencionada.

 Desde luego, la función de gobernar corresponde primordialmente al Ejecutivo y al Legislativo. La función de los Tribunales Supremos es mayormente judicial pero su contribución o su intervención — según se vea —en la política pública es a veces notable. Recuérdese, por ejemplo, la controversia del Tribunal Supremo de los Estados Unidos con el gobierno del Presidente Franklin D. Roosevelt sobre medidas de reforma económica y social. Los estudiosos de la función judicial reconocen y discuten la par-ticipación ocasional pero importante de los Tribunales Supremos en la formulación de la política pública. Cox, The Role of the Supreme Court in American Government (1976); Robert H. Jackson, The Supreme Court in the American System of Government (1955); Goldberg, Equal Justice (1971); Schwartz, The Reins of Power (1963); Rostow, The Sovereign Prerogative (1962) ; Bickel, The Least Dangerous Branch (1962) ; Shapiro, Law and Politics in the Supreme Court (1964); McCloskey, The American Supreme Court (1960); Black, A Constitutional Faith (1968); Berle, The Three Faces of Power (1967); Pritchett, The Roosevelt Court (1948); Berger, Congress v. The Supreme Court (1969); R. H. Jackson, The Struggle for Judicial Supremacy (1941) ; Schwartz, The Supreme Court (1957); Corwin, American Constitutional History (1964); Freund, The Supreme Court of the United States (1949); Benjamin F. Wright, The Growth of American Constitutional Law (1942); Levy, ed., Judicial Review and the Supreme Court (1967) ; Becker & Feeley, ed., The Impact of Supreme Court Decisions (1973); Pfeifer, This Honorable Court (1965); Mason, The Supreme Court From Taft to Warren (1958); Thayer, The Origin and Scope of the American Doctrine of Constitutional Law, 7 Har. L. Rev. 129 (1893).


 Aristóteles, Política; Santo Tomas De Aquino, Summa Theologica; Hobbes, Leviathan; Locke, Gobierno Civil; Montesquieu, Espíritu de las Leyes; Rousseau, Contrato Social; Kant, Ciencia del Derecho; Hegel, Filo-sofía del Derecho; Maclver, The Modem State (1926); A. D. Lindsay, The Modem Democratic State (1943) ; Ernest Barker, Principles of Social and Political Theory (1951).


“La Democracia como Forma de Vida y como Sistema de Gobierno,” conferencia auspiciada por el Departamento de Instrucción del Gobierno de Puerto Rico, dictada por el Canal 6, TV en octubre de 1971; “¿El Im-perio de qué Ley?”, discurso pronunciado en el Colegio de Abogados de Puerto Rico con motivo del Día de la Ley, en 1ro. de mayo de 1968.


 Preámbulo de la Constitución de Puerto Rico.


 4 Dicurio de Sesiones de la Convención Constituyente de Puerto Rico, 2675 (ed. 1961).


 Hughes v. Alexandria Scrap Corp., res. en 24 Junio 1976, 44 U.S. L.W. 4959; City of New Orleans v. Dukes, res. en 25 Junio 1976, 44 U.S. L.W. 5074; Katzenbach v. Morgan, 384 U.S. 641, 657 (1966); Williamson v. Lee Optical, Inc., 384 U.S. 483, 488 (1955); West Coast Hotel Co. v. Parrish, 300 U.S. 379, 400 (1937); y Wackenhut Corp. v. Rodriguez Aponte, 100 D.P.R. 518, 531 (1972).


 Whatkins, Federal Ownership of Corporations, 26 Geo. L.J. 261, 285; Field, Government Corporations, 48 Harv. L. Rev. 775, 776; Stocke, Some Aspects of the Legal Status of Federal Corporations, 27 Geo. L.J. 1,4.


 Wells, The Modernization of Puerto Rico, pág. 166 (1969). Trad, española, La Modernización de Puerto Rico, pág. 171 (1972); Goodsell, Administration of a Revolution, pág. 162 y ss. (1965). V. también los trabajos citados en el escolio 7.